
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 3814
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To extend the National Flood Insurance
		  Program until September 30, 2011.
	
	
		1.Short titleThis Act may be cited as the
			 National Flood Insurance Program
			 Reextension Act of 2010.
		2.Extension of national flood insurance
			 program
			(a)Program extensionSection 1319 of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September
			 30, 2010 and inserting September 30, 2011.
			(b)FinancingSection 1309(a) of the National Flood
			 Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking
			 September 30, 2010 and inserting September 30,
			 2011.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
